 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     In the Matter of Subpoena to                         CASE NO. CV19-5031 BHS
 8   RYLANDER & ASSOCIATES P.C.,
                                                          ORDER TRANSFERRING
 9                         Nonparty Deponent              MATTER

10   MILLER MENDEL, INC, et al.,
11                         Plaintiffs,
            v.
12
     CITY OF OKLAHOMA CITY,
13
                           Defendant.
14

15
            This matter comes before the Court on Plaintiff Miller Mendel, Inc. and Tyler
16
     Miller (“Plaintiffs”) and Plaintiffs’ attorneys, Rylander & Associates, P.C.’s (“Rylander”)
17
     (collectively “Movants”) motion to quash, Dkt. 5, the Court’s request for a joint status
18
     report, Dkt. 13, and the parties’ report, Dkt. 14.
19
            On August 7, 2019, Movants filed the instant motion to quash a subpoena served
20
     by Defendant the City of Oklahoma (“City”). Id. The City obtained the subpoena from
21
     the United States District Court for the Western District of Oklahoma in the case of
22


     ORDER - 1
 1   Miller Mendel, Inc. v. the City of Oklahoma, C18-990. Dkt. 6-1 at 2. The City served the

 2   subpoena on August 5, 2019, requesting the production of documents on August 9, 2019.

 3   Id. Movants argue that the Court should quash the subpoena because it violates the

 4   thirty-day period for responding to a subpoena. Dkt. 5. On August 19, 2019, the City

 5   responded and agreed to allow Rylander thirty days to respond to the subpoena. Dkt. 10

 6   at 2. On August 23, 2019, Movants replied. Dkt. 12.

 7          On September 11, 2019, the Court requested the parties’ positions regarding

 8   whether the Court should transfer this motion to the Oklahoma court pursuant to Fed. R.

 9   Civ. P. 45(f). Rule 45 allows transfer to the issued court for exceptional circumstance,

10   which the Court finds exists because the City served the subpoena on counsel that has

11   appeared in that case. In their status report, the parties agree that the Court should transfer

12   the matter to Oklahoma. Therefore, the Clerk shall transfer this matter to the Western

13   District of Oklahoma.

14          IT IS SO ORDERED.

15          Dated this 30th day of September, 2019.

16

17

18
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

19

20

21

22


     ORDER - 2
